SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1417
CA 14-00214
PRESENT: SMITH, J.P., FAHEY, WHALEN, AND DEJOSEPH, JJ.


JEFF CONIBER, DOING BUSINESS AS JEFF CONIBER
TRUCKING, PLAINTIFF-RESPONDENT,

                      V                                             ORDER

CENTER POINT TRANSFER STATION, INC., MATTHEW W.
LOUGHRY AND KENNETH LOUGHRY,
DEFENDANTS-APPELLANTS.
(APPEAL NO. 2.)


E. ROBERT FUSSELL, P.C., LEROY (E. ROBERT FUSSELL OF COUNSEL), FOR
DEFENDANTS-APPELLANTS.

PIRRELLO, MISSAL, PERSONTE & FEDER, ROCHESTER (STEVEN E. FEDER OF
COUNSEL), FOR PLAINTIFF-RESPONDENT.


     Appeal from an order of the Supreme Court, Wyoming County (Mark
H. Dadd, A.J.), entered December 3, 2013. The order denied the motion
of defendants for summary judgment dismissing the complaint.

     Now, upon reading and filing the stipulation signed by the
attorneys for the parties and filed on December 18, 2014,

     It is hereby ORDERED that said appeal from the order insofar as
it denied those parts of the motion for summary judgment seeking to
dismiss the second and fifth causes of action is unanimously dismissed
upon stipulation and the order is affirmed without costs.




Entered:    February 6, 2015                      Frances E. Cafarell
                                                  Clerk of the Court